The principal portion of the instruction given will be recognized as taken from the charge which in Clark v. State, 12 Ohio, 483, the reporter imputed to Judge Birchard. The portion of that' charge which relates to the probative effect of the evidence required to justify a verdict of guilty against one accused of crime has. been given in many oases, and we are not advised that' it has been the subject of adverse criticism prior to the present case. .If the briefs correctly present the opinion of the circuit court, it is itself subject to criticism because it' does not clearly distinguish between the elements of a crime and the related facts in a chain of inculpating circumstances. The facts necessary to constitute the crime charged in the indictment .were stated with clearness and accuracy 'and in a connection, and 'with distributive terms, which naturally conveyed to the jurors the understanding that those facts were severally to be established by the required degree *506of proof., if the charge correctly defined a reasonable doubt. Both ■the noun and the adjective in the phrase are words in common use, and they are here used with strict regard to their natural and obvious meaning. So naturally and clearly does the phrase itself suggest' its true meaning, that the numerous definitions found in 'charges and in reported cases serve to admonish, rather than to illuminate. Since the definitions naturally give prominence to the highly significant adjective, and thus warn jurors against evasions of dut^ by affecting doubts which are unreasonable because not resulting from the absence of inculpating or tbe presence of exculpathag evidence, it is due to the accused that the phrase be defined with substantial accuracy if defined at all. Whether the definition given in the present case is subjected to the test of verbal criticism or to that of the decided cases it appears to be substantially correct. Can a reasonable doubt' remain “when a full and candid consideration of all the evidence produces a conviction of. guilt and satisfies the mind to a reasonable certainty?” Can one entertain a reasonable doubt respecting a fact of whose existence he is “fully satisfied” ? Would the punishment of crime be practicable if 'an accused person -may require more in this regard than the instruction that strong probabilities of guilt will not justify a conviction? A flexible language affords opportunity for diversity of diction. In the numerous considerations of this subject the phrase “reasonable doubt” is variously paraphrased and defined. A number of the leading oases upon the subject are critically analyzed in Anderson’s Dictionary of Law. An examination of those cases and others will show that the charge in the present case gave to the phrase a meaning which comporte with that which is generally accepted, as it does with its natural meaning.

Judgment of the circuit court reversed and that of the common pleas affirmed.